                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

UNITED STATES OF AMERICA                )
                                        )
             v.                         )      No. 2:15 CR 96
                                        )
RICHARD BALDERAS                        )

                                        ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (DE # 63), to which the parties have waived objection (DE # 62), the Magistrate

Judge’s findings and recommendations are now ADOPTED. Defendant Richard

Balderas is ADJUDGED to have committed a violation of supervised release as

described in the petition (DE # 43). The supervised release of defendant is now revoked

and defendant is ordered committed to the United States Bureau of Prisons forthwith to

serve one year and one day of incarceration therein. After successful completion of the

additional term of imprisonment, defendant shall not continue on supervised release.

The court recommends that defendant be granted credit for time served on this

supervised release revocation matter.

                                        SO ORDERED.

      Date: December 13, 2018
                                        s/James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT
